Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 5, filed April 26, 2022, with respect to claims 1, 10 and 11 have been fully considered and are persuasive.  The objection of claims 1, 10 and 11 has been withdrawn. 
Applicant’s arguments, see page 5, filed April 26, 2022, with respect to claims 9-16 have been fully considered and are persuasive.  The rejection of claims 9-16 under 35 USC §112(b) has been withdrawn. 
Applicant’s arguments, see pages 5-6, filed April 26, 2022, with respect to the rejection(s) of claim(s) 1-3, 6, 10-12 and 14 under 35 USC §102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a new reference (US 2010/0014963 A1).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-15 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Applicant has added new language attempting to capture the pipes orientation relative to the casing.  Specifically, the independent claims now include” the first end of the pipe extending from the pump casing so as to form an angle less than 90 degrees with a tangent of the pump casing when viewed along the longitudinal axis.” 
	New dependent claims 17 and 19 include similar language but with respect to the second end: “ the second end of the pipe extends from the pump casing so as to form an angle less than 90 degrees with the tangent of the pump casing when viewed along the longitudinal axis.”  
	Further dependent claims 18 and 20 respectively further limit claims 17 and 19 by requiring “the second end of the pipe extends in a same plane as the first end of the pipe.”
	Applicant relies on FIG. 2 and 7 for providing support for the added limitations.
	The cited portion of the original disclosure lacks sufficient detail for a person of ordinary skill in the art to conclude Applicant had possession of the acute angles claimed.  Rather, the pipe first and second ends at best appear to extend at a tangential angle with respect to the casing, and therefore not less than 90 degree with a tangent of the pump casing.  No “tangent” or “90” is recited in the original disclosure.  
	For purposes of examination the orientation of the pipe with respect to the casing will be interpreted as approximately tangential and not radial with respect to the longitudinal axis of the pump.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 10-12, 14-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Publication No. CN 105626543 A (Feng hereinafter) in view of United States Patent Application Publication 2010/0014963 A (Hirschberger et al. hereinafter). 
For independent claim 1, Feng teaches a multistage pump (FIG. 1), comprising: a pump casing 13; a shaft 15 rotatably disposed within the pump casing and having a longitudinal axis; a first impeller 17 disposed within the pump casing at a first position along the shaft; a second impeller disposed within the pump casing at a second position and along the shaft (see FIG. 1); and a pipe 12 detachably attached to the pump casing 13 (note schematic bolts), and having an inlet and an outlet, the inlet disposed at the discharge of the first impeller and the outlet disposed at an eye of the second impeller, such that discharge from the first impeller can be conveyed to the eye of the second impeller.  
Feng does not show a cross-sectional view of the pump so it is not clear if the pipe 12 is attached to the casing 13 at approximately a tangential orientation.  
Hirschberger et al. show a multi-stage centrifugal pump having a pump casing 2, 3 with reverse flow channels 13, 14 arranged between compression sages.  The channels 13, 14 are seen in a cross-sectional view in FIG. 3 as offset from the radial direction of the pump at an acute angle.  The non-radial, acute angle of the pipe reduces flow losses from the pumped fluid transitioned from the compression stages as is appreciated by ordinary skilled artisans.  
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to orient the pipe 12 of Feng at an acute angle to the casing, as shown in Hirschberger for the purpose of reducing flow losses in the pumped fluid and improving the overall efficiency of the pump.  

For claim 2, wherein the pipe 12 of Feng is formed separately from the pump casing 13.  Note the schematic bolts in FIG. 1.
For claim 3, wherein the pipe 12 of Feng includes a block flange and is configured to be bolted to the pump casing by the block flange.  Note depiction in FIG. 1 showing bolts passing through flanges of the pipe 12.
For claim 6, wherein the Feng multistage pump has 10 stages, which encompasses 4 stages.  
For independent claim 10, Feng teaches a pipe 12 for a multistage pump (FIG. 1), comprising: a first end having an inlet and configured to be detachably attached to a pump casing 13 at a first position at the discharge of a first impeller 17 disposed within the pump casing; and a second end having an outlet and configured to be detachably attached to the pump casing 13 at a second position at an eye of a second impeller, such that discharge from the first impeller is capable of being conveyed through the pipe from the outlet of the first impeller to the eye of the second impeller.  
For claim 11, wherein the pipe 12 is configured to be formed separately from the pump casing 13.  Note the schematic bolts in FIG. 1.
For claim 12, wherein the first and second ends of the pipe are configured to be bolted to the pump casing.  Note the schematic bolts in FIG. 1.
For claim 14, wherein the pipe is a crossover pipe.  Note the discussion of drainage system 6, thereby indicating a gravitational direction.  


    PNG
    media_image1.png
    485
    796
    media_image1.png
    Greyscale

	For claims 7-8 and 15, Hirschberger et al. additionally teach the use of upper and lower return pipes within the pump.
	Therefore, because Feng and Hirschberger et al. are each multi-stage centrifugal pumps, and Hirschberger et al. teaches the use of two pipes, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use two, and not only one, pipe to deliver pumped fluid from a first compression stage to a second compression stage.  

For claims 17-20, the Hirschberger et al. FIG. 3 cross-section view implies the second end of the pipes 13, 14 are aligned in the same plane as the first end of the pipe since there is no other pipe structure shown in the view.  


Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng and Hirschberger et al. as applied to claims 1 and 10 above, and further in view of JP2015-190320 A.
With respect to each of claims 4 and 13, Feng and Hirschberger et al. may or may not teach a generally circular cross section flow channel for the pipe. However, this geometry is rudimentary for pipes.  
The JP2015-190320 A pipe has a generally circular internal cross-section (see section P of FIG. 5) for delivering fluid from one stage to another stage.
	Because the pumps of Feng, Hirschberger et al. and JP2015-190320 A are multistage centrifugal pumps, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cross section of the Feng and Hirschberger et al. pipe to be circular as shown by JP2015-190320 A for the purpose of delivering fluid in a known and efficient shaped pipe.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Hirschberger as applied to claim 1 above, and further in view of World Intellectual Property Organization Patent Publication Number WO 2013/143446 A1.
Feng in view of Hirschberger depicts 10 stages of the pump (see Feng) and not 11 stages.  
Applicant has not disclosed that a multi-stage pump of eleven (11) stages has an advantage, is used for a particular purpose or solves a stated problem.  Furthermore, the multistage pump of World Intellectual Property Organization Patent Publication Number WO 2013/143446 A1 discloses in at least FIG. 1, 2 and 6, a twelve (12) stage pump, which necessarily includes eleven (11) stages, as a prior known stage count of a multi-stage pump.  
Because an eleven stage pump has not been demonstrated to have an advantage, used for a particular purpose or solving a stated problem, and prior known multistage pumps include at least eleven stages, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the stage count  the Feng multistage pump to have twelve stages, as expressly taught in World Intellectual Property Organization Patent Publication Number WO 2013/143446 A1 for the purpose of increasing the performance of the pump by increasing the stage count.  
	 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816. The examiner can normally be reached M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A EDGAR/Primary Examiner, Art Unit 3799